Title: To James Madison from Louis-André Pichon, 28 June 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


28 June 1802, Georgetown. Has received JM’s letter on the subject of Captain Davidson and will transmit the contents to General Leclerc. Draws JM’s attention to several cases about which he has received no response. The first is the affair of the corvette Cassius, a French property, long contested by the U.S., formally delivered to Adet, and abandoned by him long after the disagreement. Wishes restitution to be made to France, as stated in his note of 4 Jan. 1802. The second case on which he asks for a response is that of Beaumarchais, as detailed in his letter of 14 Nov. 1801. The third, the claim of Rayneval, was submitted in his letter of 3 Dec. 1801.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 2 pp.; in French.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:368 and n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:241–43 and nn.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:293 and n. 1.


